DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-18, and 22-23 are pending and allowed as outlined below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morgan Rosenberg on 7/28/2022. See attached interview summary for details. 

The application has been amended as follows: 
Claim 17 is replaced and rewritten as follows: The method of claim 16, wherein the method comprises the step of providing said at least one roller or brush on said layup head, wherein said at least one roller or brush are downstream from the applying of said at least one fibre material layer from said layup head.

Allowable Subject Matter
Claims 1, 3-18, and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose “such that the application plane is rotated along a direction of curvature of the concave surface of said mould” as now required in claim 1, in combination with all of the other required elements of claim 1. 
Please see the remarks, filed 1/14/2022 (as a response to the non-final Office Action of 10/14/2021), at pp. 10-15, further explaining this distinction with respect to the rotation of the application plane. Thus, the prior art is not read to fairly teach or disclose: an “application plane” rotated “along a direction of curvature of the concave surface of said mould” that also “at least one fibre material layer falls under gravity to the concave surface of said mould” in addition to the other required elements in claim 1.
Greffioz (US Patent No. 5,074,948) is read to have the application plane (“application member”) which would have the capability of moving/rotating in the directions as required in the claims, but as shown in the drawings, the fibre material layer does not fall under gravity but is guided towards the substrate/mold and rolled/pressed down (see Greffioz, Fig. 2). De Jong (US 2013/0118770) has a system that could be read as using an “application plane” (see De Jong, Figs. 1-4) but does not contain teachings with respect to how the application plane is rotated and the material. Wyatt (US 2010/0286808) has a system that optimizes a fiber path by changing the path of a fiber lay-up head, but makes no mention as to how that fiber lay-up head is structured with an application plane as required in the claim. Accordingly, claim 1 is now allowed. Claims 3-18 and 22-23 are also allowed at least by their dependence upon an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742